NINTH AMENDMENT TO LOAN AGREEMENT

This Ninth Amendment to Loan Agreement (“Amendment”) is made as of March 14,
2007, by and among THE ANDERSONS, INC., an Ohio corporation (the “Borrower”),
the financial institutions signatory hereto (being all of the Lenders as of the
date of this Amendment) and U.S. BANK NATIONAL ASSOCIATION, a national banking
association (“U.S. Bank”), in its capacity as Agent for the Lenders (in such
capacity, the “Agent”) and as one of the Lenders.

RECITAL

This Amendment is made with respect to the Loan Agreement made as of October 30,
2002, (as amended, modified, supplemented, renewed or restated from time to
time, the “Agreement“). Capitalized terms that are not defined in this Amendment
shall have the meanings assigned to them in the Agreement. The Borrower and the
Lenders desire to amend certain provisions of the Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Amendment, and of any loans or extensions of credit
or other financial accommodations heretofore, now or hereafter made to or for
the benefit of Borrower, the parties agree as follows:

1. Section 10.31 of the Agreement, Amendments and Waivers, shall be amended to
read as follows:

10.31 Amendments and Waivers. (a) Except as provided in the following
Subsections 10.31(b) and (c), any term, covenant, agreement or condition of this
Agreement or the other Financing Agreements may be amended only by a written
amendment executed by Borrower, the Required Lenders and, if the rights or
duties of the Agent or Issuer are affected thereby, the Agent and such Issuer,
respectively, or compliance therewith only may be waived (either generally or in
a particular instance and either retroactively or prospectively), if Borrower
shall have obtained the consent in writing of the Required Lenders and, if the
rights or duties of the Agent are affected thereby, the Agent, provided however,
that without the consent in writing of the holders of all outstanding Notes and
LC Obligations, or of all Lenders if no Notes or Letters are outstanding, no
such amendment or waiver shall (i) change the amount or postpone the date of
payment of any scheduled payment or required payment of principal of the Notes
or LC Obligations or reduce the rate or extend the time of payment of interest
on the Notes, or reduce the amount of principal thereof, or modify any of the
provisions with respect to the payment or prepayment thereof, (ii) give to any
Note any preference over any other Notes, (iii) amend the definition of Required
Lenders, (iv) alter, modify or amend the provisions of this Subsection 10.31(a)
or of Subsections 10.31(c) and (d), (v) reduce the fees required under
Section 2.5, (vi) alter, modify or amend the provisions of Sections 9.1 or 9.2
of this Agreement, (vii) alter, modify or amend any Lender’s right hereunder to
consent to any action, make any request or give any notice, or (viii) release
any guarantor of any of the Liabilities.

(b) Provided that a Default or a Matured Default has not occurred and is
continuing, this Agreement may be amended from time to time (i) to increase the
total amount of the Line of Credit A Loan Commitments to an amount not exceeding
$550,000,000 in the aggregate, and/or (ii) to increase the total amount of the
Line of Credit B Loan Commitments to an amount not exceeding $150,000,000 in the
aggregate, by one or more written amendments executed by Borrower, the Agent and
one or more Lenders (together with new Notes and other Financing Agreements as
may be reasonably required by the Agent). Subject to the following
Section 10.31(c), any such increase shall be allocated to new or existing
Lenders at the discretion of the Agent and Borrower.

(c) Without the consent in writing of the affected Lender, no amendment or
waiver shall increase the amount of or the Pro Rata Percentage of any Commitment
of such Lender (but the amount of or the Pro Rata Percentage of any Commitment
of such Lender may be decreased without the consent of such Lender).

(d) Any amendment or waiver made in accordance with this Section 10.31 shall
apply equally to all Lenders and all the holders of the Notes and/or LC
Obligations and shall be binding upon them, upon each future holder of any Note
or LC Obligation and upon Borrower, whether or not such Note or Letter shall
have been marked to indicate such amendment or waiver. No such amendment or
waiver shall extend to or affect any obligation not expressly amended or waived.

2. Upon this Amendment becoming effective, Borrower shall pay an Amendment Fee
of Five Thousand Dollars ($5,000) to each Lender.

3. This Amendment shall be effective as of its date, conditioned upon the
execution and delivery to the Agent, in form and substance reasonably acceptable
to the Agent, of this Amendment, executed by the Borrower, the Agent and the
Lenders.

4. This Amendment shall be an integral part of the Agreement, and all of the
terms set forth therein are hereby incorporated in this Amendment by reference,
and all terms of this Amendment are hereby incorporated into said Agreement as
if made an original part thereof. All of the terms and conditions of the
Agreement, which are not modified in this Amendment, shall remain in full force
and effect. To the extent the terms of this Amendment conflict with the terms of
the Agreement, the terms of this Amendment shall control.

{Signature Pages Follow}

1

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first herein above written.

 
 
THE ANDERSONS, INC.
 
By /s/ Gary Smith
 
 
Its Vice President Finance & Treasurer
 
 
U.S. BANK NATIONAL ASSOCIATION
 
By /s/ Jason D. Lueders
 
 
Its Vice President
 
 
COBANK, ACB
 
By /s/ S. Richard Dill
 
 
Its Vice President
 
 
HARRIS N.A. (as successor by merger with Harris Trust and Savings Bank)
 
By /s/ Robert H. Wolohan
 
 
Its Vice President
 
 
 
FIFTH THIRD BANK
 
By /s/ David Gerken
 
 
Its Vice President
 
 
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEEN BANK B.A. , “RABOBANK NEDERLAND”,
NEW YORK BRANCH
 
By: /s/ Andrew Sherman
 
 
Its Executive Director
 
 
By: /s/ Brad Peterson
 
 
Its Executive Director
 

{Signature Page to Ninth Amendment to Loan Agreement — The Andersons, Inc.}

2

 
 
ABN AMRO BANK N.V.
 
By /s/ Jeffrey Ware
 
 
Its First Vice President
 
 
By: /s/ Brian Moeller
 
 
Its: Senior Vice President
 
 
BRANCH BANKING AND TRUST COMPANY
 
By /s/ Robert Searson
 
 
Its Senior Vice President
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By /s/ Edward L. Cooper III
 
 
Its Senior Vice President
 
 
BANK OF AMERICA, NA
 
By /s/ Daniel R. Petrick
 
 
Its Senior Vice President
 
 
BANK OF THE WEST
 
By /s/ Lee Rosin
 
 
Its Regional Vice President
 



    {Signature Page to Ninth Amendment to Loan Agreement — The Andersons, Inc.}

3